Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1 – 15) in the reply filed on 7 September 2021 is acknowledged.  The traversal is on the grounds that there is lack of search burden.  This is not found persuasive because the method, the apparatus, the data processing system, and the computer program claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.



Drawings
Element 52 (figures 2, 4A, 4B, and 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 1 is considered invoking a means plus function since the generic placeholder “supply units” is not modified by sufficient structure. The specification teaches “containers” as sufficient structure on page 4. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 15 depend on Claim 1 and therefore also carry the limitation supply units and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “first feeding mechanism” is not modified by sufficient structure. The specification teaches “peristaltic pumps” as sufficient structure on page 1. This structure will be interpreted into the prior art rejection sections.
Claims 2, 5, and 7 – 15 depend on Claim 1 and therefore also carry the limitation first feeding mechanism and all these dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “mixing unit” is not modified by sufficient structure. The specification teaches “mixer connected to a tank” as sufficient structure on page 5. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 15 depend on Claim 1 and therefore also carry the limitation mixing unit and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “control unit” is not modified by sufficient structure. The specification teaches “microcontroller” as sufficient structure on page 6. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 15 depend on Claim 1 and therefore also carry the limitation control unit and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 13 is considered invoking a means plus function since the generic placeholder “second feeding mechanism” is not modified by sufficient structure. The specification teaches “pump” as sufficient structure on page 6. This structure will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3: It is unclear whether the limitation “preferably peristaltic pumps” does or does not require peristaltic pumps.
Claim 5: It is unclear how a bioreactor can control the operation of the control unit rather than the other way around, per usual. Suggestion: amend to have the control unit control the bioreactor OR include claim limitations that defines how the bioreactor controls the control unit.
Claim 13: It is unclear whether the limitation “preferably for feeding into a cell bag of the bioreactor” does or does not require a cell bag.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen).

Regarding Claim 1, Linsen teaches a mixing system (figure 1: entire apparatus) for a bioreactor (intended use: for a bioreactor is considered intended use), comprising: a plurality of supply units, 112f: containers, (figure 1: storage vessels 38, 40, 42, and 44), each being able to hold media for use in a bioreactor ([0021] & bioreactor is considered intended use); a mixing unit, 112f: mixer connected to a tank, for creating a uniform mixing of media (figure 1: mixing vessel 46); a first feeding mechanism, 112f: peristaltic pumps, (figure 1: pump means 36 is a peristaltic pump), arranged to feed media from the supply units into the mixing unit (figure 1: pump means 36 transfers material from vessels 38, 40, 42, and 44 to mixing vessel 46); and a control unit, 112f: microcontroller, operatively connected to the first feeding mechanism and the mixing unit (figure 1: computer 62 is considered an equivalent thereof of a microcontroller, and is operatively connected to said units), said control unit being configured to control the first feeding mechanism to feed predetermined amounts of media from the plurality of supply units to the mixing unit (abstract), and further being configured to control the mixing unit to create a uniform mixing of media (figure 1: line 73 & [0028]).

Regarding Claim 3, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the first feeding mechanism comprises pumps for pumping media from each of the supply units to the mixing unit (figure 2: activation means 131, 151, 171, and 191 along with pump means 36 act as de facto multiple pumps) and wherein the pumps are preferably peristaltic pumps (figure 1: pump means 36 is a peristaltic pump).  

Regarding Claim 4, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the first feeding mechanism comprises valves for controlling a flow of media from each of the supply units to the mixing unit (figures 1&3: flow restrictor 48 & [0030]: separate flow restrictors 48, 50, 52, and 54).  

Regarding Claim 7, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, further comprising a pH sensor operatively connected to the control unit and arranged to measure a pH value in the mixing unit (figure 1: sensor 58 & [0027]: “pH of the fluid formulation”), and wherein the control unit further comprises an input for receiving pH data from a bioreactor (figure 1: electronic sending means 60 connected to line 61 connected to computer 62).

Regarding Claim 8, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 7, wherein the control unit is able to receive pH data from the pH sensor and from the input (figure 1: sensor 58 & [0027]: “pH of the fluid formulation”), and wherein the control unit is arranged to control the operation of the first feeding mechanism in response to the pH data ([0030]).

Regarding Claim 14, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the control unit (figure 1: computer 62) is arranged to control the mixing system in response to a predetermined program ([0026] – [0027]: “recipe”).  

Regarding Claim 15, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the control unit (figure 1: computer 62) is arranged to control the mixing system in response to input from a user ([0026] – [0027]: “The recipe … is input into the database of the computer 62 … manually by an operator” is considered a reading on to control the mixing system in response to input from a user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen) in view of Masterman et al. (PCT Patent Publication No. WO 2010/135377 A1 hereinafter Masterman).

Regarding Claim 2, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1.
Linsen is silent on the mixing system is integrated with a bioreactor.
Masterman teaches the mixing system is integrated with a bioreactor (figure 1: mixing vessel 102 is a bioreactor).
Linsen and Masterman are analogous in the field of mixing systems with multiple supply and pump units. It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the mixing vessel of Linsen with the bioreactor assembly of Masterman downstream of the mixing vessel in order to include a controlled space for a bio reaction to occur which is also auto-clavable and jacketed for temperature and pressure control of that bio reaction (Masterman page 5, first paragraph of “detailed description” section).
  
Regarding Claim 5, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1.
Linsen is silent on the bioreactor is operatively connected to and able to control the operation of the control unit.  
Masterman teaches the bioreactor (figure 1: bioreactor 100) is operatively connected to and able to control the operation of the control unit (P6 L10-17).
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing system of Linsen with the bioreactor and control unit of Masterman in order to automatically control (Masterman P6 L10-17) a space for a bio reaction to occur which is also auto-clavable and jacketed for temperature and pressure control of that bio reaction (Masterman page 5, first paragraph of “detailed description” section).

Regarding Claim 11, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the control unit is also arranged to control the first feeding mechanism in response to input from the sensor (figure 1: computer 62 is structurally capable of controlling the first feeding mechanism in response to sensor input; line 61 from probe 58 is connected to computer 62 which controls pump 36 and flow restrictor 48 via lines 132 and 64, respectively).  
Linsen is silent on the mixing system further comprising a temperature sensor operatively connected to the control unit and arranged to measure a temperature in the mixing unit.
Masterman teaches the mixing system (figure 1: mixing vessel 102) further comprising a temperature sensor operatively connected to the control unit and arranged to measure a temperature in the mixing unit (Claim 4: a “temperature control system” must inherently include a temperature sensor of some sort connected to a control unit).
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing vessel and control computer of Linsen with the temperature sensor connected to the control unit of Masterman in order to regulate temperature in the vessel (Masterman Claim 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen) in view of Taylor et al. (U.S. Patent Publication No. 2004/0250873 A1 hereinafter Taylor).

Regarding Claim 6, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 3.
Linsen is silent on the peristaltic pumps (Linsen is relied upon for the teaching of peristaltic pump [figure 1 pump 36]) are controlled by at least one stepper motor.  
Taylor teaches the pumps are controlled by at least one stepper motor (figure 1: stepper motor 6 drives pump 7).
Linsen and Taylor are analogous in the field of small scale paint formulations. It would have been obvious to one skilled in the art before the effective filing date to modify the pump motor of Linsen with the stepper motor of Taylor in order to offer more accurate control of the pumping function (Taylor [0039]).

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen) in view of Demers et al. (U.S. Patent Publication No. 2015/0257974 A1 hereinafter Demers).

Regarding Claim 9, Linsen teaches the mixing system (figure 1: entire apparatus) mixing system according to claim 1.
Linsen is silent on the mixing system further comprising a refrigeration mechanism arranged to maintain contents of at least one of the supply units at a first predetermined temperature.  
Demers teaches the mixing system ([0006] & [0038]) further comprising a refrigeration mechanism arranged to maintain contents of at least one of the supply units (figure 1: reservoirs 16) at a first predetermined temperature ([0033]: “refrigeration system”).  
Linsen and Demers are analogous in the field of a plurality of supply reservoirs feeding into a mixing system for use in small-scale pharmaceutical or paint formulations. It would have been obvious to one skilled in the art before the effective filing date to modify the surroundings of the storage vessels of Linsen with the refrigerated housing of Demers in order to meet temperature control requirements of the formulation (Demers [0033]).

Regarding Claim 10, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 9.
Linsen is silent on the refrigeration mechanism is further arranged to maintain contents of at least one of the supply units at a second predetermined temperature that is different from the first predetermined temperature.  
Demers teaches the refrigeration mechanism ([0033]: “refrigeration system”) is further arranged to maintain contents of at least one of the supply units at a second predetermined temperature that is different from the first predetermined temperature (figure 3 & [0054]: “different temperature zones” is considered a reading on first and second predetermined temperatures).  
It would have been obvious to one skilled in the art before the effective filing date to modify the surroundings of the storage vessels of Linsen with the refrigerated housing and first and second predetermined temperatures of Demers in order to meet temperature control requirements of the multiple formulations with different requirements (Demers [0033] & [0054]). 

Regarding Claim 12, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1.
Linsen is silent on the mixing system further comprising a heating mechanism arranged to heat media in the mixing unit or in at least one of the supply units.  
Demers teaches the mixing system ([0006] & [0038]) further comprising a heating mechanism ([0033]: “heater”) arranged to heat media in the mixing unit or in at least one of the supply units (figure 1: reservoirs 16 reads on supply units).  
It would have been obvious to one skilled in the art before the effective filing date to modify the surroundings of the storage vessels of Linsen with the heated housing of Demers in order to meet temperature control requirements of the formulation (Demers [0033]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen) in view of Demers et al. (U.S. Patent Publication No. 2015/0257974 A1 hereinafter Demers) in further view of Puranik et al. (PCT Patent Publication No. WO 2016/124505 A1 hereinafter Puranik).

Regarding Claim 13, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1.
Linsen is silent on the mixing system further comprising a second feeding mechanism, 112f: pump, arranged to feed media from the mixing unit to the bioreactor, preferably for feeding into a cell bag of the bioreactor.  
Masterman teaches the mixing system (figure 1: vessel 102) further comprising a second feeding mechanism, 112f: pump, (figure 1: pump 116) arranged to feed media from the mixing unit to the bioreactor (figure 1: vessel 102 is a mixing unit and a bioreactor), preferably for feeding into a bioreactor (figure 1: pumps 116 feed into bioreactor vessel 102).  
Puranik teaches a cell bag as a bioreactor (abstract & figure 1: cell bag 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the mixing vessel of Linsen with the bioreactor assembly of Masterman downstream of the mixing vessel in order to include a controlled space for a bio reaction to occur which is also auto-clavable and jacketed for temperature and pressure control of that bio reaction (Masterman page 5, first paragraph of “detailed description” section). Linsen and Puranik are analogous in the field of small-scale operations for pharmaceutical manufacturing. It would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor vessel of Linsen in view of Masterman with the cell bag as a bioreactor of Puranik in order to provide a reaction space with adjustable volume, bar code ID (Puranik P3 L19 – 22), and to facilitate ease of clean up.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774